Citation Nr: 0016224	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  95-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
service connected post traumatic stress disorder, rated at 
the time as 30 percent disabling.  The veteran has filed a 
timely notice of disagreement and substantive appeal 
regarding this issue, and his appeal is now within the 
jurisdiction of the Board.  

The veteran's claim was initially presented to the Board in 
December 1997, at which time it was remanded for addition 
medical development.  It has now been returned to the Board.  

In a November 1999 rating decision, the veteran was awarded 
an increased rating, from 30 to 50 percent, for his service 
connected post traumatic stress disorder.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 
Vet. App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
post traumatic stress disorder has resulted in moderate 
social and occupational impairment.

2.  Throughout the period under consideration, the veteran's 
post traumatic stress disorder not met the criteria for a 70 
percent rating under either the old or the new rating 
criteria.


CONCLUSION OF LAW

An increased rating is not warranted for the veteran's post 
traumatic stress disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was awarded service connection for post traumatic 
stress disorder in August 1991, and a 30 percent initial 
disability rating was assigned.  In July 1993, he was 
contacted by the VA in order that he may be medically 
examined, to determine if his psychiatric disability had 
stabilized.  

A VA psychiatric evaluation was afforded the veteran in July 
1993.  His reported symptoms included poor sleep, constant 
flashbacks, nightmares, poor appetite, intrusive thoughts, 
and social isolation.  He currently lives with his wife and 
children, and receives counseling and medication from the VA 
for his psychiatric disability.  A prior history of alcohol 
dependence was noted, but the veteran has been able to 
maintain sobriety since 1987.  Upon objective examination, he 
was appropriately dressed, with a friendly and cooperative 
manner.  However, his affect was also anxious and concerned.  
His speech was logical, relevant, and coherent.  His thought 
processes were organized, and he denied any auditory or 
visual hallucinations.  He was fully oriented in all spheres, 
and was in contact with reality.  Reasoning, insight, and 
judgment were adequate.  He was competent to manage his 
financial affairs.  Overall, the examiner found "very poor 
social and industrial adaptation."  Post traumatic stress 
disorder, chronic and delayed, was diagnosed.  

The RO considered the evidence of record and issued a 
November 1993 rating decision maintaining the veteran's 
disability rating for post traumatic stress disorder at 30 
percent.  He responded with a timely notice of disagreement, 
initiating this appeal.  

A personal hearing was afforded the veteran before a hearing 
officer at the RO in May 1995.  He reported such symptoms as 
nightmares, social isolation, and frequent conflicts with 
family members.  He receives regular VA outpatient counseling 
at the local VA medical center, and is currently on 
medication for his psychiatric symptoms.  He stated that he 
was unable to maintain employment due to his post traumatic 
stress disorder.  

According to Social Security Administration records received 
by the VA in May 1995, the veteran receives Social Security 
Disability payments which were initially awarded in June 
1991.  Records associated with his Social Security claim 
reflect diagnoses of post traumatic stress disorder, alcohol 
dependence, and a mixed personality disorder.  He has 
received regular medical treatment for these disabilities 
since the early 1980's.  

 Another VA psychiatric examination was afforded the veteran 
in May 1995.  He reported such symptoms as social isolation, 
crowd avoidance, moodiness, a short temper, and a prior 
history of alcohol abuse which was currently in remission.  
Upon objective examination, he was somewhat disheveled but 
appropriately dressed, cooperative, and pleasant.  A full 
range of affect, with some anxiety, was noted.  He was fully 
oriented to all spheres, and cognitive function was normal.  
He denied any psychotic or manic symptoms, but did report 
occasional flashbacks.  No hallucinations or delusions were 
reported.  He had no suicidal or homicidal ideation.  His 
mood was within normal limits.  Insight and judgment were 
fair.  His thought content was coherent and goal-directed, 
but he was preoccupied with his inability to socialize with 
others.  The examiner diagnosed the veteran with post 
traumatic stress disorder and alcohol dependence, in 
remission.  The examiner also suggested the veteran was able 
to work in at least a part-time position in an isolated 
environment.  

The veteran's VA outpatient treatment records were also 
obtained.  He has sought ongoing psychiatric care since the 
mid-1980's, and has been afforded counseling and medication 
by the VA for his symptoms.  He has had complaints of poor 
sleep, poor anger management, and social isolation.  
According to a 1991 social survey examination, he last worked 
in 1987, before losing his job due to excessive absenteeism 
secondary to alcohol use.  The social examiner noted that the 
veteran has few marketable job skills.  

The veteran's claim was initially presented to the Board in 
December 1997, at which time it was remanded for additional 
medical and procedural development.  

A new VA psychiatric examination was afforded the veteran in 
July 1998.  Prior to the evaluation, the VA examiner reviewed 
the veteran's claims file and medical reports of record.  The 
veteran reported poor sleep patterns, nightmares, social 
isolation, crowd avoidance, a heightened startle response, 
nervousness, low frustration tolerances, and poor appetite.  
He reportedly has few friends, and has not worked since 1984.  
He currently lives with his wife, to whom he has been married 
since 1975, and his two children.  He is receiving ongoing VA 
outpatient counseling, and is taking medication for his 
psychiatric disability.  Upon objective examination, he was 
timely, casually dressed, appropriately groomed, pleasant, 
and cooperative.  He was also alert and able to carry out 
routine tasks without any apparent motor abnormalities.  His 
speech was spontaneous, and his thoughts were logical, 
coherent, and goal-directed, without digression or 
tangentiality.  His mood was mildly depressed and his affect 
was mildly restricted.  He has reportedly thought he heard 
his name being called on prior occasions, but denied any 
other delusions.  No suicidal or homicidal ideation was 
reported.  He was fully oriented to all spheres, and had 
adequate concentration.  Other mental abilities, including 
memory, intellectual capacity, abstract thought, judgment, 
and insight, were all within normal limits.  The examiner 
diagnosed chronic post traumatic stress disorder, avoidant 
personality disorder, and alcohol dependency, in remission.  
Social impairment and poor vocational skills and occupational 
adjustment were also noted, but the veteran was judged 
competent to handle his VA financial benefits.  A GAF (Global 
Assessment of Functioning) score of 51 was assigned.  In an 
addendum to the examination report, the examiner 
characterized the veteran's social and occupational 
impairment as moderate.  

The RO considered the additional medical evidence added to 
the record, and issued a November 1999 rating decision 
awarding the veteran an increased rating, from 30 to 50 
percent, for his post traumatic stress disorder.  His claim 
was then returned to the Board.  

Analysis

The veteran seeks an increased initial rating for his service 
connected post traumatic stress disorder, currently rated as 
50 percent disabling.  A claim for an increased rating for a 
service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

In the present case, the veteran initiated his appeal prior 
to the regulatory changes.  Therefore, in light of Karnas, 
the veteran is entitled to evaluation of his increased rating 
claim under both the new and the old criteria.  The RO 
afforded the veteran an additional VA psychiatric examination 
in July 1998, and reconsidered his claim under all applicable 
laws and regulations in November 1999; thus, a remand for 
this purpose is not necessary.  

The veteran's post traumatic stress disorder is currently 
rated as 50 percent disabling under Diagnostic Code 9411.  
Under the rating criteria in effect after November 7, 1996, a 
50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The rating criteria provide that a 70 percent 
rating be granted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

Under the criteria in effect prior to November 7, 1996, a 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
was so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996).  

For the reasons to be discussed below, an increased rating, 
in excess of 50 percent, is not warranted for the veteran's 
service connected post traumatic stress disorder.  

Considering the evidence first in light of the criteria in 
effect prior to November 1996, an increase to 70 percent is 
not warranted.  The evidence does not demonstrate severe 
impairment in the veteran's social and occupational 
functioning.  While he hasn't worked since 1987, the May 1995 
examination report indicates that he could hold at least a 
part-time job.  His 1991 social survey examination indicated 
his employment was as much hindered by his lack of marketable 
skills as his psychiatric symptoms.  Socially, the veteran 
has been married to the same woman for over 20 years, and 
maintains contacts with his children.  He has no current or 
prior legal problems of record.  He manages his finances, and 
is able to perform all tasks of daily living.  The July 1993, 
May 1995, and July 1998 examination reports all describe the 
veteran as competent.  The examiner who evaluated the veteran 
in July 1998 gave him a GAF score of 51, indicative of 
moderate impairment in social and occupational settings.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., pp. 46-47 (1994).  The 
Global Assessment of Functioning is a scale reflecting the 
subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Overall, the preponderance of the evidence suggests against a 
finding that veteran has severe impairment in his industrial 
or social capacities; thus, an increased rating is not 
warranted under the old criteria.  

Likewise, an increased rating to 70 percent is not warranted 
under the new rating criteria in effect after November 1996.  
The veteran reports no homicidal or suicidal ideation or 
plan.  He has also reported no obsessive rituals which 
interfere with his daily routine.  His speech is not 
intermittently illogical, obscure, or irrelevant; it was 
described as logical, relevant, and coherent in July 1993, 
and spontaneous in July 1999.  Additionally, he was able to 
testify on his own behalf at a May 1995 hearing.  While he 
has reported some feelings of depression, these feelings are 
not shown by the evidence to be near continuous or affecting 
his ability to function independently.  The veteran has lived 
with his family for many years, and has demonstrated 
competency to manage his funds and his household.  He was 
described by all VA examiners as competent.  He has reported 
some flashbacks following stimuli such as war anniversary 
dates, but he generally reports no hallucinations, delusions, 
or other evidence of psychosis.  The veteran has been 
described at all times of record as alert, cooperative, and 
fully oriented, and without spatial disorientation.  While he 
has reported some irritability and anger resulting shouting 
matches with his family, no violence or other inappropriate 
responses have resulted.  His personal appearance and hygiene 
have generally been good.  Overall, the preponderance of the 
evidence is against an increased rating to 70 percent under 
the new criteria for post traumatic stress disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no recent periods of hospitalization since 
his appeal was commenced, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected post traumatic stress 
disorder is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, to 70 percent, for the veteran's service 
connected post traumatic stress disorder.  


ORDER

An increased rating, in excess of 50 percent, for the 
veteran's service connected post traumatic stress disorder is 
denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

